EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hoel (Reg. No. 26,279) on 3/23/2021.
The application has been amended as follows: 
Cancel claims 3, 6, 16, and 19. 

Allowable Subject Matter
Claims 1-2, 5, 7-13, 15, 18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2, 5, 7-13, the prior art of record fails to disclose alone or in combination:
a core bead body composed of a ferromagnetic, ferrite, or magnetic oxide material having a generally toroidal shape with a radial thickness extending between a circumferential periphery and an inner periphery surrounding a centralized circular aperture through which passes a current carrying power wire, and an air cavity formed in the core bead body with sidewalls substantially perpendicular to the circumferential periphery and extending radially inwardly for a distance less than the radial thickness forming a bottom of the cavity separated from the inner periphery of the core bead body surrounding the centralized circular aperture by a remaining thickness of the core bead body forming a shielding bridge portion, configured to provide a magnetic shield for the air cavity from variations in magnetic flux due to variations in distance of the power wire from the inner periphery of the core bead body to enable measurement of magnetic flux in the air cavity;
in combination with the additional elements of claim 1.

Regarding claims 15, 18, and 20-21, the prior art of record fails to disclose alone or in combination:
a core bead body composed of a ferromagnetic, ferrite, or magnetic oxide material having a generally toroidal shape with a radial thickness extending between a circumferential periphery and an inner periphery surrounding a centralized circular aperture through which passes a current carrying power wire, and an air cavity formed in the core bead body with sidewalls substantially perpendicular to the circumferential periphery and extending radially inwardly for a distance less than the radial thickness forming a bottom of the cavity separated from the inner periphery of the core bead body surrounding the centralized circular aperture by a remaining thickness of the core bead body forming a shielding bridge portion, configured to provide a magnetic shield for the air cavity from variations in magnetic flux due to variations in distance of the power wire from the inner periphery of the core bead body to enable measurement of magnetic flux in the air cavity;
in combination with the additional elements of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN H SPRENGER/Examiner, Art Unit 2838                                                                                                                                                                                                        

/FRED E FINCH III/Primary Examiner, Art Unit 2838